Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Second Amendment”) is made and entered into as of August 4, 2008, by and
between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), and has
reference to the following facts and circumstances (the “Recitals”):


A    Borrower and Lender executed the Amended and Restated Revolving Credit
Agreement dated as of August 4, 2005 (the “2005 Agreement”), pursuant to which
Borrower executed the Revolving Credit Note dated August 4, 2005, payable to the
order of Lender, in the principal amount of up to $40,000,000 (as amended, the
“Note”).


B.    The 2005 Agreement was previously amended as provided in the First
Amendment to Amended and Restated Revolving Credit Agreement dated as of
March 31, 2008 (the 2005 Agreement as amended thereby, hereafter referred to as
the “Agreement”; all capitalized terms used and not otherwise defined in this
Second Amendment shall have the respective meanings ascribed to them in the
Agreement).


C.    Borrower and Lender desire to further amend the Agreement, in the manner
hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:


1.     Recitals.  The Recitals are true and correct, and, together with the
defined terms set forth therein, are incorporated herein by this reference.


2.     Amendment to Agreement.  The Agreement is amended as follows:


(a)    The definitions of “Applicable Commitment Fee Rate”, “Applicable LIBOR
Margin”, “Applicable Prime Margin”, and “Revolving Credit Period” in Section
1.01 of the Agreement are deleted and replaced with the following:


“Applicable Commitment Fee Rate shall mean an annual rate equal to 15/100
Percent (0.15%).”


“Applicable LIBOR Margin shall mean an annual rate equal to 60/100 Percent
(0.60%).”


“Applicable Prime Margin shall mean an annual rate equal to Zero Percent (0%).”


“Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending August 3, 2009; provided, however, that the Revolving
Credit Period shall end on the date the Lender’s Revolving Credit Commitment is
terminated pursuant to Section 6 or otherwise.”


(b)    The definition of “Applicable Rating Level” in Section 1.01 of the
Agreement is deleted.


(c)    Sub-sections (a) and (b) in the definition of “Interest Period” in
Section 1.01 of the Agreement are deleted and replaced with the following:


“(a) initially, the period commencing on the date selected by Borrower in the
applicable Interest Rate Selection Notice and ending seven (7) days, one (1)
month, two (2) months, three (3) months, or six (6) months thereafter, as
Borrower may elect in the applicable Interest Rate Selection Notice; and (b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period applicable to such LIBOR Loan and ending seven (7) days, one (1)
month, two (2) months, three (3) months, or six (6) months, as Borrower may
elect in the applicable Interest Rate Selection Notice; provided that:”

 
 
 



3.     Costs and Expenses.  Borrower hereby agrees to reimburse Lender upon
demand for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Lender in the preparation,
negotiation and execution of this Second Amendment and any and all other
agreements, documents, instruments and/or certificates relating to this Second
Amendment.  All of the obligations of Borrower under this paragraph shall
survive the payment of Borrower’s Obligations and the termination of the
Agreement as amended hereby.


4.     References to Agreement.  All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.


5.     Full Force and Effect.  Except to the extent specifically amended by this
Second Amendment, all of the terms, provisions, conditions, covenants,
representations and warranties contained in the Agreement and the Note shall be
and remain in full force and effect and the same are hereby ratified and
confirmed.


6.     Benefit.  This Second Amendment shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.


7.     Representations and Warranties.  Borrower hereby represents and warrants
to Lender that:


(a)    the execution, delivery and performance by Borrower of this Second
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary corporate action and require no action by or in respect of,
consent of or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;


(b)    the execution, delivery and performance by Borrower of this Second
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under or result in any violation of,
the terms of the Articles of Incorporation or Bylaws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property is bound or to which Borrower or any of
its property is subject;


(c)    this Second Amendment has been duly executed and delivered by Borrower
and constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


(d)    all of the representations and warranties made by Borrower in the
Agreement and/or in any of the other Transaction Documents are true and correct
in all material respects on and as of the date of this Second Amendment as if
made on and as of the date of this Second Amendment; and


(e)    as of the date of this Second Amendment, no Default or Event of Default
under or within the meaning of the Agreement has occurred and is continuing.


8.     Release.  Borrower hereby unconditionally releases, acquits, waives, and
forever discharges Lender and its successors, assigns, directors, officers,
agents, employees, representatives and attorneys from any

 
- 2 -
 
 

and all liabilities, claims, causes of action or defenses, if any, and for any
action taken or for any failure to take any action, existing at any time prior
to the execution of this Second Amendment.


9.     Inconsistency.  In the event of any inconsistency or conflict between
this Second Amendment and the Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.


10.    Missouri Law.  This Second Amendment shall be governed by and construed
in accordance with the substantive laws of the State of Missouri (without
reference to conflict of law principles).


11.    Notice Required by Section 432.047 R.S. Mo.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.


12.    Conditions Precedent.  Notwithstanding any provision contained in this
Second Amendment to the contrary, this Second Amendment shall not be effective
unless and until Lender shall have received the following, all in form and
substance acceptable to Lender:


(a)    this Second Amendment, duly executed by Borrower;


(b)    the Consent of Guarantor duly executed by Laclede Energy;


(c)    the following organizational documents of Borrower:  (i) a copy of
resolutions of the Board of Directors of Borrower, duly adopted, which authorize
the execution, delivery and performance of this Amendment; (ii) an incumbency
certificate, executed by the Secretary of Borrower, which shall identify by name
and title and bear the signatures of all of the officers of Borrower executing
this Amendment; and (iii) a certificate of corporate good standing of Borrower
issued by the Secretary of State of the State of Missouri, or other evidence of
good standing satisfactory to Lender;


(d)    the following organizational documents of Laclede Energy:  (i) a copy of
resolutions of the Board of Directors of Laclede Energy, duly adopted, which
authorize the execution, delivery and performance of the Consent of Guarantor;
(ii) an incumbency certificate, executed by the Secretary of Laclede Energy,
which shall identify by name and title and bear the signatures of all of the
officers of Borrower executing the Consent of Guarantor; and (iii) a certificate
of corporate good standing of Laclede Energy issued by the Secretary of State of
the State of Missouri, or other evidence of good standing satisfactory to
Lender; and


(e)    such other documents and information as reasonably requested by Lender.


IN WITNESS WHEREOF, Borrower and Lender have executed this Second Amendment as
of the day and year first above written.

 
- 3 -
 
 





(SIGNATURES ON FOLLOWING PAGE)

 
- 4 -
 
 

SIGNATURE PAGE-
SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT








Borrower:
     
THE LACLEDE GROUP, INC.
       
By:
/s/ Lynn D. Rawlings
   
Lynn D. Rawlings, Treasurer and Assistant Secretary
                         
Lender:
       
U.S. BANK NATIONAL ASSOCIATION,
       
By:
/s/ Karen Meyer
   
Karen Meyer, Vice President
       




 
- 5 -
 
 
